Jackson, Judge.
Rachel Crowder was indicted for assisting her husband, a prisoner in jail, to escape. She confessed the crime to several witnesses, and was convicted. A motion was made for a new trial, but refused, and the case is before us on the single question, is there evidence enough to sustain the verdict? She cooked for a gentleman to whom one of the augers furnished the prisoner belonged, and had access to it where he kept it hanging in the dining room. She visited the jail very often to see her husband, and liad every opportunity to convey the two augers used to the jail. The augers were used in her husband’s cell. We have no doubt of her guilt, and think the confessions sufficiently corroborated by these circumstances to sustain the legality of the finding.
Judgment affirmed.